183 S.E.2d 686 (1971)
279 N.C. 511
Robert M. ACORN et al.
v.
JONES KNITTING CORPORATION.
Supreme Court of North Carolina.
October 5, 1971.
McLendon, Brim, Brooks, Pierce & Daniels, Charles B. Robson, Jr., Jordan, Wright, Nichols, Caffrey & Hill, Anderson, Nimocks & Broadfoot, for plaintiff-appellees.
Smith, Moore, Smith, Schell & Hunter, Martin N. Erwin, for defendant-appellant.
Petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 182 S.E.2d 862.
Denied.